            Case 1:19-cv-07189-JGK Document 25 Filed 03/09/20 Page 1 of 3




                                Kevin T. Conway, Esq.
                                  Attorney at Law
                                     Licensed in
                                     n.y., n.j., ct.

80 Red Schoolhouse Road, Suite 110                  c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY10977                              61 South Paramus Road, Suite 250
Tel: (845) 352-0206                                 Paramus, NJ 07652
Fax: (845) 352-0481                                 Tel: (201) 928-1100


                                         March 9, 2020


The Honorable Judge John G. Koeltl
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re: 1:19-cv-07189-JGK, Malibu Media, LLC v. John Doe, Subscriber ID
       98.116.191.111-Plaintiff’s Fourth Motion to Extend the Deadline to File Joint
       Discovery/Case Management Plan and Request for Adjournment of the Initial Pretrial
       Conference Set for March 24, 2020 at 4:30 p.m.

Dear Judge Koeltl:

       Plaintiff, Malibu Media, LLC, moves for entry of an order extending the time within which

Plaintiff has to file a Joint Discovery/Case Management Plan currently set for March 10, 2020 and

adjourn the Initial Pretrial Conference on March 24, 2020, and states:


       1.       Plaintiff filed a complaint against the Internet subscriber assigned IP address

98.116.191.111 (“Defendant”) alleging that Defendant copied and distributed one or more of

Plaintiff’s copyrighted works. See CM/ECF 1.

       2.       Since Defendant was only known to Plaintiff by Defendant’s IP address, in order

to obtain Defendant’s true identity, Plaintiff filed a Motion for Leave to Serve a Third-Party

Subpoena on the Defendant’s Internet Service Provider seeking Defendant’s identity [CM/ECF 6].


                                                1
            Case 1:19-cv-07189-JGK Document 25 Filed 03/09/20 Page 2 of 3




       3.       On September 3, 2019, Plaintiff was granted leave to serve a third-party subpoena

on Defendant’s ISP, Verizon to obtain the Defendant’s identifying information [CM/ECF 7].

Plaintiff issued the Subpoena September 8, 2019 and received the ISP’s response on or about

November 18, 2019.

       4.       Upon receipt of the subscriber’s identifying information, Plaintiff conducted a

thorough investigation and determined that a good faith basis exists to name the subscriber as the

defendant infringer.

       5.       On December 15, 2019, Plaintiff filed its Amended Complaint to name the

Defendant [CM/ECF 14] and requested that the Clerk issue a summons as to the Defendant.

       6.       On or about December 19, 2019, Plaintiff sent the Summons and Amended

Complaint to its process server. The process server has made multiple attempts to serve the

Defendant but has not been able to effectuate service.

       7.       Therefore, Plaintiff has asked its process server for an affidavit detailing its service

efforts. Plaintiff will be filing its Motion for Alternate Service seeking leave of this Honorable

Court to serve Defendant by alternate means.

       8.       Pursuant to the Court’s Order, the Initial Pretrial Conference is set for March 24,

2020, therefore, the parties are due to meet, prepare, and file a proposed Joint Discovery/Case

Management Plan by March 10, 2020. However, because Defendant has not been served with

process, Plaintiff has not yet served its initial disclosures or been able to discuss discovery

deadlines with Defendant. For the foregoing reasons, Plaintiff respectfully requests an

adjournment of the Initial Pretrial Conference and an extension of the pretrial deadlines until after

Defendant has been served with the amended complaint.

       9.       This extension will allow undersigned sufficient time to effectuate service, for
          Case 1:19-cv-07189-JGK Document 25 Filed 03/09/20 Page 3 of 3




Defendant to retain an attorney, and thereafter for the parties to serve its initial disclosures and

confer regarding discovery deadlines.

       10.     This motion is made in good faith and not for the purpose of undue delay.

       11.     The parties will not be prejudiced by the granting of this extension.

       12.     This is the third request for an adjournment.

       WHEREFORE, Plaintiff respectfully requests an adjournment of the Initial Pretrial

Conference set for March 24, 2020 and an extension of the deadline to file the Joint Discovery/

Case Management Plan.


                                              Respectfully Submitted,

                                              By:    /s/Kevin T. Conway
                                                     Kevin T. Conway (KC-3347)
                                                     ktcmalibu@gmail.com
                                                     80 Red Schoolhouse Road, Suite 110
                                                     Spring Valley, NY 10977-6201
                                                     T: (845) 352-0206
                                                     F: (845) 352-0481
                                                     Attorneys for Plaintiff



                                CERTIFICATE OF SERVICE

        I hereby certify that on March 9, 2020, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

                                                     By:       /s/ Kevin T. Conway
                                                               Kevin T. Conway, Esq.
